ANSTEAD, Judge,
dissenting.
I cannot find the error to be harmless. Although it is true that the boys accompanying the victim identified the appellant in a photographic lineup conducted three (3) weeks after the incident, it is also true that appellant’s physical dimensions and appearance were completely different than the description these same boys gave to the police immediately after the crime. In addition, there was no physical evidence to connect appellant to the crime. He was not connected to any vehicle similar to the one the boys said the assailant occupied, and no gun was found. Finally, appellant presented a substantial alibi defense through the testimony of several witnesses specifically accounting for his activities on the date of the crime. Based upon this testimony, a jury could have found a reasonable doubt. I cannot conclude beyond a reasonable doubt that the informant’s fingering of appellant did not play a role in his conviction. State v. Lee, 531 So.2d 133 (Fla.1988); State v. DiGuilio, 491 So.2d 1129 (Fla.1986).